Case 2:17-cv-02120-JPM-jay Document 266-1 Filed 12/06/19 Page 1 of 2   PageID 8585




                              EXHIBIT A
Case 2:17-cv-02120-JPM-jay Document 266-1 Filed 12/06/19 Page 2 of 2                      PageID 8586



  COMPLETING ALL DISCOVERY:

     (a) ESI PROTOCOL AGREEMENT: December 6, 2019
            a. Exchange of first draft of ESI Protocol by December 4, 2019
     (b) WRITTEN DISCOVERY: January 31, 2020
            a. Includes service of written answers to interrogatories, production of all responsive
             documents, and production of privilege logs.
     (c) DEPOSITIONS: February 28, 2020

  EXPERT WITNESS DISCLOSURES:
    (a) DISCLOSURE OF CITY’S RULE 26(a)(2) EXPERT INFORMATION: March 6,
        2020
    (b) DISCLOSURE OF ACLU-TN’S RULE 26(a)(2) EXPERT INFORMATION: April
        13, 2020
    (c) DISCLOSURE OF CITY’S RULE 26(a)(2) REBUTTAL EXPERT
        INFORMATION: May 8, 2020
    (d) DEADLINE FOR ACLU-TN DEPOSITION OF CITY’S REBUTTAL EXPERT:
        May 27, 2020

  FILING ALL JOINTLY-PROPOSED MODIFICATIONS: April 17, 2020

  PUBLIC WRITTEN COMMENT PERIOD:
  1. The Court will accept written comments on this matter from Friday, April 3, 2020 through
  Monday, May 4, 2020.
  2. The procedure for written public comments will be set out in a separate order. The Parties
  shall submit proposals for the public comment procedure by no later than January 17, 2020.

  TRIAL:
  1. The non-jury trial in this matter, which is anticipated to last 2 days, is set to begin on June
  17, 2020 at 9:30 a.m. in a courtroom to be designated by the District Court courtroom sharing
  plan.
  2. Trial briefs are due by no later than 4:30 p.m. on June 3, 2020
